DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maddess et al. (US 2015/0282704; already of record) in view of Levi et al. (US 2018/0214339), and further in view of Blaha et al. (US 2019/0150727; already of record).
Regarding claims 1 and 18-19, Maddess discloses, a system and method (Figs. 1-22) comprising: 
an imaging device (12a, b); 
a processor (18); and 
a memory (18) having instructions stored thereon, wherein execution of the instructions by the processor causes the processor to: 
direct the imaging device (12a, b) to stimulate both eyes of a person (10a, b) with dissimilar visual scenes, wherein a first set of images includes a first image that is presented (Para. 0042-0043 and 0071), through the imaging device, to a first eye of the person, wherein the first image comprises a pattern having one or more contour elements that span a substantial portion of the first image (Para. 0042-0043 and 0071), and wherein a second image includes a second image that is contemporaneously presented, though the imaging device, to a second eye of the person (Para. 0042-0043 and 0071), wherein the second set of images comprises a second pattern having either one or more different distinguishing contour elements to the first image or no contour elements that spans a substantial portion of the second image (Para. 0071-0074); and 
contemporaneous with the person viewing both the first and second image and fixating on a dichoptic target of the first image, or immediately thereafter, (Para. 0072, lines 13-18) on the first set of images, directly or indirectly capture one or more inputs from the person associated with the presented pattern of a fused first and second image as observed by the person (Para. 0014, 0028, 0071-0074 and 0091); 
determine a visual field assessment comprising a presence of non-presence of visual field defect for the first eye as ascertained from the captured input (Para. 0014, 0028, 0071-0074 and 0091) as captured from the captured input, wherein the visual field assessment is used to provide an indication of at least one of (i) a visual field loss in one or both eyes of the person and (ii) a visual field defect in the first eye of the person (Para. 0022).
	Maddess does not disclose contemporaneous with the person fixating on a target on the first set of images, directly or indirectly capture via a graphical user interface or paper one or more inputs from the person, wherein the captured input in the graphical user interface or paper includes an identification of a presence and/or location and/or size of a gap or break in the presented pattern of the first set of images as observed by the person.
Levi teaches, from the same field of endeavor that in a system and method (Figs. 1 and 4) that it would have been desirable to make contemporaneous with the person fixating on a target on the first set of images (412), directly or indirectly capture via a graphical user interface or paper (Para. 0109) one or more inputs from the person (Para. 0120), wherein the captured input in the graphical user interface or paper includes an identification of a presence and/or location and/or size of a gap or break in the presented pattern of the first set of images as observed by the person (Para. 0101-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make contemporaneous with the person fixating on a target on the first set of images, directly or indirectly capture via a graphical user interface or paper one or more inputs from the person, wherein the captured input in the graphical user interface or paper includes an identification of a presence and/or location and/or size of a gap or break in the presented pattern of the first set of images as observed by the person as taught by the system and method of Levi in the system and method of Maddess since Levi teaches it is known to include these features in a system and method for the purpose of providing an accurate, efficient and reliable system and method.
Maddess in view of Levi does not explicitly disclose the visual field assessment comprising a presence of non-presence of visual field defect for the first eye based on a presence and/or location and/or size of a gap or break in the observation of the presented pattern by the person, as captured from the captured input, wherein the visual field assessment is used to provide an indication of at least one of (i) a visual field loss in one or both eyes of the person and (ii) a visual field defect in the first eye of the person. 
Blaha teaches, from the same field of endeavor that in a system and method that it would have been desirable to make the visual field assessment comprising a presence of non-presence of visual field defect for the first eye based on a presence and/or location and/or size of a gap or break in the observation of the presented pattern by the person (Para. 0044, 0119 and 0258), as captured from the captured input, wherein the visual field assessment is used to provide an indication of at least one of (i) a visual field loss in one or both eyes of the person and (ii) a visual field defect in the first eye of the person (Para. 0044, 0119 and 0258).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the visual field assessment comprising a presence of non-presence of visual field defect for the first eye based on a presence and/or location and/or size of a gap or break in the observation of the presented pattern by the person, as captured from the captured input, wherein the visual field assessment is used to provide an indication of at least one of (i) a visual field loss in one or both eyes of the person and (ii) a visual field defect in the first eye of the person as taught by the apparatus and method of Blaha in the combination of Maddess in view of Levi since Blaha teaches it is known to include these features in an apparatus and method for the purpose of providing an accurate and effective apparatus and method.
Regarding claim 2, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the first set of images are presented with temporal modulation or with contrast modulation (Para. 0021 and 0055).
Regarding claim 3, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the first set of images are presented as a single static image (Para. 0014 and 0019).
Regarding claim 4, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the target is placed in a location selected from the group consisting of a center field of the first set of images, a first corner field associated with a first quadrant of the first set of images, a second corner field associated with a second quadrant of the first set of images, a third corner field associated with a third quadrant of the first set of images, and a fourth corner field associated with a fourth quadrant of the first set of images (see Figs. 3, 6-10 and associated text).
Regarding claim 5, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, stimulation of the dissimilar visual scenes is with a controlled vision device that provides separate visualization of the first set of images by the first eye and the second set of images by the second eye (Para. 0028, 0071-0074 and see 12a, b).
Regarding claim 6, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the controlled vision device is selected from the group consisting of: a haploscopic device; a stereoscopic device; eyeglasses configured with one or more anaglyphic colored filters for use with an electronic display or a printed material that are configured to appropriately display the first set of images and the second set of images as anaglyphic colored images; eyeglasses configured with one or more polarized filters for use with the electronic display or the printed material that are configured to appropriately display the first set of images and the second set of images as polarized images; a phase-haploscopic goggle; a 3D virtual-reality head gear; and an augmented reality glass wear (Par. 0028-0030 and see 12a, b).
Regarding claim 7, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the input comprises a graphical input received on an electronic human-machine-interface or on paper, wherein the graphical input is associated with edges of the gap or break in the observation of the presented pattern by the person (Para. 0014).
Regarding claim 8, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the input comprises a graphical or keyed input received on an electronic human-machine-interface or on paper, wherein the graphical or keyed input is associated with landmarks presented with or on the first set of images, where identified landmarks are used to identify presence and/or location and/or size of a gap or break in the observation of the presented pattern (Para. 0014).
Regarding claim 9, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the pattern having the one or more contour elements is continuously presented over an entirety of the first set of images (Para. 0028, 0071-0072 and see Figs. 3 and 6-10).
Regarding claim 10, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the assessment of the person's visual field is selected from the group consisting of: a sensitivity assessment of each of the first eye and the second eye; a pattern deviation index assessment; an assessment of difference in sensitivity between the first eye and the second eye; and a ratio assessment of the sensitivity between first eye and the summation of both eyes' sensitivity (Para. 0094 and 0111).
Regarding claim 12, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, at least one of the first set of images is configured to span at least 56 degrees of a horizontal field of view of a normal person and to span at least a 33 degrees of vertical field of view of a normal person (Para. 0042).
Regarding claim 13, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, the pattern having one or more contour elements comprises a plurality of concentric circles (Figs. 3 and 6-8).
Regarding claim 15, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, generating, by the processor, a simulated visual-field loss stimulation within a pattern having the one or more contour elements of the first set of images, wherein the simulated visual-field loss stimulation are presented to at least one eye of the person (Para. 0042-0043, 0071-0074 and 0091); capturing one or more second inputs from the person associated with the presented visual-field loss stimulation as observed by the person (Para. 0042-0043, 0071-0074 and 0091); and determining, by the processor, one or more correlation values between the one or more second inputs and the presented visual-field loss stimulation, wherein the one or more correlation values are indicators of accuracy for the one or more second inputs, (Para. 0042-0043, 0071-0074 and 0091) and wherein at least one of the one or more correlation values are used to stop or reject the measurement or assessment (Para. 0042-0043, 0071-0074 and 0091).
Regarding claim 16, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, determining, by the processors, one or more eye positions of at least one eye of the person when the person is fixating on the target on the first set of images (Para. 0072, lines 13-18), wherein deviation of the determined eye position from an expected position of the eye is used to assess eye fixation accuracy or to terminate presentation of a portion of the dissimilar visual scenes (Para. 0072, lines 13-18).
Regarding claim 17, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, contemporaneous with the person fixating on a target on the first set of images, directly or indirectly capturing one or more third inputs from the person, wherein the capture is associated with an observed break at a left edge by a left eye or an observed break at a right edge by a right eye (Para. 0026-0028).
Regarding claim 20, Maddess, Levi and Blaha discloses and teaches as set forth above, and Maddess further discloses, an eye tracking module (Para. 0072, lines 13-18 and 16a, b) configured to measure the one or more eye positions of the person while the person contemporaneously fixates on the target (Para. 0072).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maddess et al. (US 2015/0282704; already of record) in view of Levi et al. (US 2018/0214339) in view of Blaha et al. (US 2019/0150727) as applied to claim 1 above, in view of Ooi et al. (US 2016/0128893).
Maddess, Levi and Blaha remains as applied to claim 1 above.
Maddess, Levi and Blaha does not disclose the pattern having one or more contour elements comprises a plurality of radial lines and one or more circles, wherein the plurality of radial lines and the one or more circles define identifiable landmarks to identify presence and/or location and/or size of a gap or break in the observation of the presented pattern.
Ooi teaches, from the same field of endeavor that in an apparatus that it would have been desirable to make the pattern having one or more contour elements comprises a plurality of radial lines and one or more circles, wherein the plurality of radial lines and the one or more circles define identifiable landmarks to identify presence and/or location and/or size of a gap or break in the observation of the presented pattern (see Figs. 1-2F and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pattern having one or more contour elements comprises a plurality of radial lines and one or more circles, wherein the plurality of radial lines and the one or more circles define identifiable landmarks to identify presence and/or location and/or size of a gap or break in the observation of the presented pattern as taught by the apparatus of Ooi in the combination of Maddess, Levi and Blaha since Ooi teaches it is known to include these features in an apparatus for the purpose of providing an effective apparatus with high proficiency.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alster et al. (US 7,665,847), Garoon et al. (US 10,463,246) and Arnold et al. (US 11,291,362) discloses a system and method that it would have been desirable to make the visual field assessment comprising a presence of non-presence of visual field defect for the first eye based on a presence and/or location and/or size of a gap or break in the observation of the presented pattern by the person, as captured from the captured input, wherein the visual field assessment is used to provide an indication of at least one of (i) a visual field loss in one or both eyes of the person and (ii) a visual field defect in the first eye of the person.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            10/18/2022